Exhibit 10.2
AMENDMENT TWO
TO
CONAGRA FOODS, INC.
NONQUALIFIED PENSION PLAN
     This Amendment Two to the ConAgra Foods, Inc. Nonqualified Pension Plan
(the “Plan”) is adopted by ConAgra Foods, Inc. and is effective on the date this
Amendment is adopted by the Committee (the “Adoption Date”).
RECITALS
     1. Initial capitalized terms that are not otherwise defined herein shall
have the meaning ascribed to such terms in the Plan.
     2. The Company desires to clarify the calculation of the Plan benefit in
the circumstance of a Participant who is eligible for early retirement under
this Plan, but is not eligible for early retirement for purposes of the
qualified pension plan due to imputed service under this Plan that does not
apply for purposes of the qualified pension plan.
     3. The Company also desires to clarify the calculation of the Plan benefit
so that it is measured at the Early Retirement Date rather than at the Normal
Retirement Date in the case where the Participant is eligible for early
retirement under this Plan and the qualified pension plan, so that the
Participant receives the benefit of any early retirement subsidy on the entire
benefit.
     4. The Company also desires to clarify the ability of certain participants
whose most recent hire date is before June 1, 2001 to actively accrue a benefit
under section 3.01(a), in addition to being a participant with respect to prior
accruals.
     5. Currently all Participants who have elected to receive an annuity have
elected to start payments on the later of Separation from Service or a stated
date that is required under current Plan terms to be between normal or early
retirement eligibility (as applicable) and age 70. The Company desires to
clarify that in the event a future Participant elects an annuity but fails to
elect a month and year to start, then the annuity will not start before early or
normal retirement, as applicable.
     6. The Company desires to make certain other conforming changes and
clarifications.
AMENDMENT
     1. A new Section 1.11B is added to read as follows:
     1.11B “Early Retirement Date” means the first day of the month coincident
with or immediately following the later of the date the Participant separates
from service, or attains age 55; provided, however, that a Participant will be
eligible to have an Early Retirement Date if, and only if, as of the date of
Separation from Service such Participant has at least ten years of “Service”, as
that term is defined in the applicable Salaried Plan as in effect on
December 31, 2008.
     2. Section 1.17 of the Plan is hereby amended to read in its entirety as
follows; provided, however, that in no event will the payments made to any
Participant in accordance with this amendment for any month be less than the
payments that would have been made for such month to such Participant in the
absence of this amendment:

48



--------------------------------------------------------------------------------



 



1.17 “Non-Qualified Accrued Benefit” means, except as specifically provided in
an individual agreement under Section 3.01(c):

  a)   For any Participant whose benefit under this Plan is to commence in the
form of a life annuity before Normal Retirement Date, but such Participant is
not eligible for “early retirement” under Section 3.03 of the Salaried Plan as
in effect on December 31, 2008, the difference between the Total Accrued Benefit
and, to the extent permitted by Treasury Regulation sections 1.409A-2(a)(9) and
1.409A-3(j)(5) related to increases and decreases in non-qualified deferred
compensation due to the operation of a “qualified plan” (as defined in the 409A
regulations), the Qualified Plan Accrued Benefit, expressed as a single life
annuity commencing as of the first day of the month following age 65. This
difference shall be reduced for early commencement, expressed as a single life
annuity commencing as of the Early Retirement Date.     b)   For any Participant
whose benefit under this Plan is to commence in the form of a life annuity
before Normal Retirement Date, and such Participant is also eligible for “early
retirement” under Section 3.03 of the Salaried Plan as in effect on December 31,
2008, the difference between the Total Accrued Benefit reduced for early
commencement and, to the extent permitted by Treasury Regulation sections
1.409A-2(a)(9) and 1.409A-3(j)(5) related to increases and decreases in
non-qualified deferred compensation due to the operation of a “qualified plan”
(as defined in the 409A regulations), the Qualified Plan Accrued Benefit reduced
for early commencement, expressed as a single life annuity commencing as of the
“early retirement date” as defined in Section 1.12 of the Salaried Plan as in
effect on December 31, 2008.     c)   For all other Participants, the difference
between the Total Accrued Benefit and, to the extent permitted by Treasury
Regulation sections 1.409A-2(a)(9) and 1.409A-3(j)(5) related to increases and
decreases in non-qualified deferred compensation due to the operation of a
“qualified plan” (as defined in the 409A regulations), the Qualified Plan
Accrued Benefit, expressed as a single life annuity commencing as of the first
day of the month coincident with or following the later of age 65 or the date of
Separation from Service

3.   A new Section 1.17A is added to read as follows:       1.17A “Normal
Retirement Date” means the first day of the month coincident with or immediately
following the Participant’s 65th birthday.   4.   Two new sentences are added
after the first sentence of Section 2.01(a) to read as follows:

     If, and only if, such Employee who had an accrued benefit under
Section 3.01(a) as of or prior to December 31, 2007 also has a most recent hire
date prior to June 1, 2001, then such Employee shall also be eligible to
actively participate in this Plan and accrue a benefit under Section 3.01(a) of
this Plan until his first date of Separation from Service after June 1, 2001.
All other Employees shall not be eligible to actively accrue a benefit under
Section 3.01(a) of this Plan, except in accordance with the provisions of this
Section 2.01(a) that follow this sentence.

5.   The second sentence of Section 3.01(c) is clarified by adding to the
beginning thereof: “Notwithstanding anything in this Plan to the contrary,”.  
6.   The second sentence of Section 4.01 is revised to read in its entirety as
follows:

      The normal date and form of payment of a Participant’s Non-Qualified
Accrued Benefit shall be ten annual installments during January of each
applicable year (the “Default Payment Form”) commencing during the January that
next follows the earlier of the Participant’s Disability or Separation from
Service (the “Default Payment Period”); provided that the Default Payment Period
will be July, 2009, if such date is later than the Default Payment Period that
would otherwise apply; and provided further that the Default Payment Period for
Participants shall be July, 2009.

7.   Section 4.01(b) of the Plan is hereby amended in its entirety as follows:

  4.01(b)    One of the following life annuity forms may be elected to commence
during the month following the month during which Separation from Service
occurs, or during the later of the month following the month during which
Separation from Service occurs or the month and year elected by the Participant
(which must precede the date the Participant attains age 70 and must be later
than the date the Participant attains age 65 (or age 55, if the Participant has
at least ten years of “Service,” as that term is defined in the applicable
Salaried Plan as in effect on December 31, 2008)), provided that the

49



--------------------------------------------------------------------------------



 



    commencement date will be July, 2009, if such date is later than the date
payments would otherwise commence under this Section 4.01(b); and provided
further that, the date an annuity commences with respect to any Participant who
becomes a Participant on or after the Adoption Date may not be earlier than the
date the Participant attains such Participant’s Normal Retirement Date (or the
date the Participant attains such Participant’s Early Retirement Date); and
provided further that the Committee may designate (and such designation may be
on the applicable payment election form) fewer than all of the following
alternatives for any one or more of the Participants:   (i)   Single life;  
(ii)   Joint and 50% survivor;   (iii)   Joint and 66.67% survivor;   (iv)  
Joint and 75% survivor;   (v)   Joint and 100% survivor; or   (vi)   Single life
with ten year certain.       If a Participant has elected a life annuity without
specifying the specific form, the default form for an unmarried Participant
shall be single life and the default form for a married Participant shall be
joint and 50% survivor. All annuity forms shall be paid monthly.       If
Section 1.17(a) is applicable and the Participant elected any form of life
annuity form of payment (including, for example, a single life, joint and
survivor or life with term certain annuity), an additional benefit will be
payable in the form of a temporary monthly term certain annuity from the Early
Retirement Date under the Plan to the Normal Retirement Date. Such additional
term certain benefit shall be treated as a payment that is separate from the
life annuity for Code Section 409A purposes. The amount of the temporary monthly
annuity will be the difference between the Total Accrued Benefit reduced for
early commencement, and the Non-Qualified Accrued Benefit as determined in
Section 1.17(a), including the reduction for early commencement.

  8.   Section 4.01(d) of the Plan is amended to read in its entirety as
follows:

4.01(d)        The Non-Qualified Accrued Benefit is expressed as a single life
annuity payable at the applicable time set forth in Section 1.17. If the benefit
is to be paid in another form or at another time, the Non-Qualified Accrued
Benefit shall be converted to the scheduled form and time of payment by those
administering this Plan using the factors used for comparable determinations
under the Salaried Plan; provided, however, for purposes of calculating a lump
sum or installments (but not any life annuity form), the determination will be
made based on benefit amounts payable at the later of Normal Retirement Date or
the date of Separation from Service, and the discount rate and mortality
assumptions shall be those used by the Company for purposes of calculating
pension expense under FAS 87 (or is successor) for this Plan for the Company’s
fiscal year during which the lump sum is paid or installments commence (the
“Applicable FAS 87 Assumption”). If any payment would have been made or
commenced prior to July, 2009 but for a provision in this Section 4.01 that
delays the making or commencement of payment until July, 2009, then the payment
or payments that are made or commence during July, 2009 shall be adjusted as
follows: (i) a lump sum or all installments shall be adjusted using the discount
rate under the Applicable FAS 87 Assumption, and (ii) any monthly annuity
payments that would have been paid before July, 2009 but are instead paid during
July, 2009 will be adjusted using the discount rate under the Applicable FAS 87
Assumption.

  9.   The second sentence of Section 4.02(c) is deleted.     10.   The first
sentence of Section 4.06 is revised to add “as of the date of Separation from
Service” following “Specified Employee.”     11.   The second sentence of
Section 9.12 is revised by addition of the following at the end thereof:        
(which additional tax, interest, penalties or income inclusion shall
individually and in the aggregate be referred to as “Adverse 409A Consequence”
or “Adverse 409A Consequences”)     12.   The following sentence is added to the
end of Section 9.12:

    The Company may delay any payment to the extent the delay would not result
in any Adverse 409A Consequence.

50



--------------------------------------------------------------------------------



 



  13.   New Section 9.14 is added to the Plan to read as follows:        
Compliance with a Domestic Relations Order. Notwithstanding any provision in the
Plan or any Participant election to the contrary, with respect to payments to a
person other than the service provider, the Company may provide for acceleration
of the time or form of a payment to an individual other than the Participant, or
a payment may be made to an individual other than the Participant, to the extent
necessary to fulfill a domestic relations order (as defined in Code §
414(p)(1)(B)). The Company may, in its sole and absolute discretion, impose any
restrictions it desires on the terms of a domestic relations order with which it
will comply pursuant to this Section.

    This Amendment was approved by the HR Committee at its meeting held on
November 29, 2010.

            CONAGRA FOODS, INC.
      By:   /s/ Charlie G. Salter         Charlie G. Salter        Vice
President, Human Resources     

Date: November 29, 2010

51